Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, filed 5/31/2019, claims priority from provisional application 62817477 (filed 3/12/2019), 62678492 (filed 5/31/2018), 62678471 (filed 5/31/2018) and 62678439 (filed 5/31/2018).  
Information Disclosure Statement
The IDS’s filed on 9/26/2019 and 8/13/2019 have been considered. See the attached PTO 1449 form.
Claims Status
Claims 1-17 are currently pending and under examination.

Claim Objections
Claim 9 is objected to because of the following informalities:  the name “moxifloxacin” occurs twice in the claim. One of the occurrences should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: article configured for transesophageal administration, transesophageal retrieval, and/or gastric retention in claim 1 and excipient configured to tune the release rate of the therapeutic agent in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “configured for transesophageal administration, transesophageal retrieval, and/or gastric retention” and claim 14 recites the limitation “excipient configured to tune the release rate of the therapeutic agent”.  These limitations invoke 35 USC 112(f).  However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  It is unclear if applicants, in claim 1, are merely attempting to claim the intended use of the article (i.e. for transesophageal administration) or if as written the article is configured in such a way that the device is limited to only be administered transesophageal.  It is the latter interpretation for which the specification fails to describe and thus rendering the claim indefinite.  With regards to claim 14, the instant specification does not link the respective structure or material or act which is required that would allow for the excipient to be “configured” to tune the release rate of the therapeutic agent resulting in the claim being indefinite.  
Claim 13 contains the trademark/trade names Eudragit RS PO and Eudragit NM 30D.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a copolymer of ethyl acrylate, methyl methacrylate, accordingly, the identification/description is indefinite.
Claims 2-12 and 14-17 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cima et al. (US 2009/0149833 A1; Jun. 11, 2009).  
Cima et al. is directed to an implantable drug delivery device and methods for treatment of the bladder and other body vesicles or lumens.  Figure 1 shows an elastic wire formed from a superelastic alloy covered in a polymer coating.  The polymer coating includes a silicone sheath.  This reads on a polymeric material with a hollow core and having an elastic wire disposed within the hollow core. In figure 1, the drug reservoir portion (12) is associated (adjacent) with the retention frame portion (14) (paragraph 0058-0059).  The drug reservoir can be made of polymeric material such as silicone (paragraph 0069). Cima teaches the device including at least one magnetic element located at the first end, the second end, or both the first and second ends of the vesicle retention frame (Para 0016). Locations of where the device can be utilized include the gastric cavity (paragraph 0155).     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4-5, 6, 7-8, 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al. (US 2009/0149833 A1; Jun. 11, 2009) as applied to claims 1, 3, 6, and 17 above. 
The teachings of Cima et al. have been set forth above.
While Cima et al. in figure 1 exemplifies an article with a polymeric material and hollow core (silicone sheath) with which an elastic wire is disposed and a therapeutic agent associated (adjacent) with the polymeric material, Cima does not exemplify an article wherein the therapeutic agent is disposed within the polymer matrix. Cima also does not expressly exemplify the article comprising a coating and an excipient. However, the further teachings of Cima cure the deficiencies. 
Cima further teaches in one embodiment the drug reservoir portion may be wrapped around the elastic wire of the retention frame, one or any number of times (para 0126). The drug reservoir portion may be integrally formed with the retention frame and the drug reservoir portion and the retention frame portion may be the same component (para 0129-0130). This reads on the therapeutic agent disposed within the polymer matrix recited in claim 2. The drug reservoir can be made of polymeric material such as silicone (paragraph 0069). Cima discloses the device body (which includes drug reservoir integrally formed with the retention frame) comprises a hollow tube formed of a biodegradable polymeric material which include polyethylene and cellulose acetate (para 0067, 0075-0078), which read on the polymeric material in claim 7. Cima teaches the tube can include one or more apertures (holes) wherein the aperture has a diameter between 25 micrometer (0.025 mm) and 500 micrometer (0.5mm), overlapping the diameter of holes in claim 8 (see: para 0015 and 0018 of Cima). The size of the aperture may be selected to provide a controlled rate of release of the drug (para 0085). The hollow tube of the drug reservoir components may have an outer diameter between about 0.6mm and about 3mm (Para 0020), which reads on the diameter of about 4 mm in claim 10. The drug reservoir portion has a length in the range of about 1 cm to about 10 cm (paragraph 0074), which reads on the maximum dimension in claim 11. The length, diameter and thickness of the tube may be selected based on the volume of drug formulation to be contained, the desired rate of delivery of the drug, the intended site of implantation, the desired mechanical integrity, the desired release rate or permeability and the desired method or route of insertion into the body.  The drug can include essentially any therapeutic, prophylactic, or diagnostic agent (paragraph 0096).  Antibiotics such as doxycycline are suggested (paragraph 0104). Cima teaches each of the one or more apertures has a degradable membrane disposed over the apertures to control the time at which release of the drug begins. The degradable membrane is in form of a uniform coating covering the outer surface of the tube of the device body. The membranes are formed of a resorbable synthetic polymer such as polycaprolactone. (see: para 0090 and 0092). This reads on the article comprising a coating wherein the coating comprises polycaprolactone recited in claims 12 and 13. Cima also teaches the drug formulation comprising an excipient which may be selected to control the rate of release of the drug from the reservoir (para 0106 and 0099). Cima teaches the retention frame may have a certain elastic limit and modulus that allows the device to be introduced into the body in a relatively lower profile shape but then permits the device to return the relatively expanded shape once inside the body (Para 0061, 0111). The exact configuration and shape of the intravesical drug delivery device may be selected depending upon a variety of factors including the specific site of implantation, route of implantation, drug, dosage regimen, and therapeutic application of the device (Para 0064). Example 5 of Cima teaches the silicone wire having a Young’s modulus of about 2.41 MPa.   
While Cima et al. suggests an article with a polymeric material and hollow core (silicone sheath) with which an elastic wire is disposed and a therapeutic agent associated (adjacent) with or disposed within the polymeric material and suggests that size, shape and elasticity can be manipulated depending on the amount of drug to be delivered, rate of drug delivery as well as location of insertion, Cima et al. does not expressly teach the instantly claimed size, shape and elasticity (i.e. length, diameter, size of holes and Young’s elastic modulus).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate the size of the article (e.g. length and diameter), size of apertures, and Young’s elastic modulus of the article depending on the end use.  Cima et al. teaches that the device may occupy an area having dimensions suited to impeded expulsion from the bladder.  Therefore, depending on the body cavity to which the article is delivered, which can include the gastric cavity, one skilled in the art would manipulate the size and elasticity of the device to ensure that it would not be expunged from the location before it was desired.  Cima et al. expressly states that the length, diameter and thickness of the tube may be selected based on the volume of drug formulation to be contained, the desired rate of delivery of the drug, the intended site of implantation, the desired mechanical integrity, the desired release rate or permeability and the desired method or route of insertion into the body. As discussed supra, Cima teaches the retention frame may have a certain elastic limit and modulus that allows the device to be introduced into the body in a relatively lower profile shape but then permits the device to return the relatively expanded shape once inside the body (Para 0061, 0111). The exact configuration and shape of the intravesical drug delivery device may be selected depending upon a variety of factors including the specific site of implantation, route of implantation, drug, dosage regimen, and therapeutic application of the device (Para 0064). Example 5 of Cima teaches the silicone wire having a Young’s modulus of about 2.41 MPa. Thus, it would have been obvious to one skilled in the art to manipulate the elastic modulus depending on where the device will be used. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate an article with a polymeric material and hollow core (silicone sheath) with which an elastic wire is disposed and a therapeutic agent disposed within the polymeric material because Cima teaches in one embodiment the drug reservoir portion may be wrapped around the elastic wire of the retention frame, one or any number of times (para 0126). The drug reservoir portion may be integrally formed with the retention frame and the drug reservoir portion and the retention frame portion may be the same component (para 0129-0130). The prior art teaches that the device can be formulated wherein the therapeutic agent is disposed within the polymeric material and therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an excipient and comprise a coating on the device of Cima because Cima teaches each of the one or more apertures has a degradable membrane disposed over the apertures to control the time at which release of the drug begins. The degradable membrane is in form of a uniform coating covering the outer surface of the tube of the device body. Cima also teaches the drug formulation comprising an excipient which may be selected to control the rate of release of the drug from the reservoir. One would have been motivated to comprise a coating such as degradable membrane to control the time at which release of the drug begins and an excipient to control the rate of release of the drug. 
From the combined teachings of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 3, 6, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al. (US 2009/0149833 A1; Jun. 11, 2009) as applied to claims 1, 3, 6, and 17 above and in view of Council on Drugs (JAMA, 1969).
The teachings of Cima et al. are set forth above.

	While Cima et al. suggests any therapeutic can be utilized and specifically teaches antibiotics such as doxycycline, Cima et al. does not expressly teach doxycycline hyclate.  However, this deficiency is cured by Council on Drugs.
	Council on drugs is directed to the evaluation of doxycycline monohydrate and doxycycline hyclate.  It is taught that doxycycline is available both as a monohydrate and hyclate (page 549).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cima et al. and Council on Drugs and utilize doxycycline hyclate.   One skilled in the art would have been motivated to utilize doxycycline hyclate as Cima et al. teaches the antibiotic doxycycline can be utilized as the therapeutic agent and Council on Drugs recognizes that the hyclate is one of two forms of doxycycline available.  Since there are only two forms, one skilled in the art would readily recognize the use of the hyclate form.  
From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 3, 4-5, 6, 7-8, 10-14, 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cima et al. (US 2009/0149833 A1; Jun. 11, 2009) as applied to claims 1, 2, 3, 4-5, 6, 7-8, 10-14 and 17 above and in view of Amin (Journal of Pharmaceutical Sciences, Vol. 93, No. 9, September 2004).
The teachings of Cima et al. are set forth above.

	As discussed supra, Cima teaches the drug formulation comprising an excipient which may be selected to control the rate of release of the drug from the reservoir. The acceptable excipients may include bulking agents (para 0106 and 0099). Cima does not expressly teach the excipient comprises polyethylene glycol having a molecular weight of greater than or equal to 300 g/mol and less than or equal to 500,000 g/mol. However, this deficiency is cured by Amin.
	Amin teaches PEG 400 and PEG 8000 excipient as a bulking agent added in drug formulations along with the active drug ingredient (Abstract; Introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cima et al. and Amin and include PEG 400 or PEG 8000 as an excipient in the formulation of Cima et al. Cima et al. teaches acceptable excipients used with the drug formulation may include bulking agent and Amin teaches PEG 400 and PEG 8000 as being bulking agents which are used with the active drug ingredient. Thus, one skilled in the art would have been motivated to include the known bulking agent (e.g. PEG 400 or PEG 8000) as an excipient in the formulation of Cima and have a reasonable expectation of success.     
From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16427560 (USPGPUB No. 20190366064) in view of Cima et al. (US 2009/0149833 A1; Jun. 11, 2009) and Amin (Journal of Pharmaceutical Sciences, Vol. 93, No. 9, September 2004). 
   The ‘560 application teaches an article configured for transesophageal administration comprising a polymeric material having a reconfigurable shape and a hollow core, and a therapeutic agent associated with the polymeric material, wherein the article has a maximum dimension of greater than or equal to 28 cm. The shape of the polymeric material is configured to be reconfigured such that the article has a maximum overall diameter of greater than or equal to 2 cm. The polymeric material can be reconfigured into a shape such as a straight shape, a J-hook shape, a spherical shape, a cylindrical shape, a coil shape, or a toroidal shape. The article comprising an elastic wire disposed within the hollow core. The polymeric material is encapsulated by an elastomeric hollow tube. The article further comprises a magnetic component. The elastic wire comprises a superelastic alloy and/or shape memory material. The polymeric material comprises vinylpolysiloxane, polydimethylsiloxane, polycaprolactone, polyethylene, polyethylene-vinyl acetate, or combinations thereof. The therapeutic agent is selected from the group consisting of doxycycline hyclate, moxifloxacin, pyrazinamide, ethambutol, isoniazid, rifampicin, Streptomycin, moxifloxacin, interferon, peginterferon, ribavirin, paritaprevir, simepravir, grazoprevir, ladispavir, ombitasvir, elbasavir, daclatasvir, and sofosbuvir.
The ‘560 application does not expressly teach the therapeutic agent is disposed adjacent the polymer matrix or disposed within the polymer matrix. ‘560 also does not teach the polymer comprising plurality of holes and the specific Young’s elastic modulus. ‘560 also does not teach the article comprising a coating and an excipient. However, these deficiencies are cured by Cima. 
As discussed supra, Cima teaches in one embodiment the drug reservoir portion may be wrapped around the elastic wire of the retention frame (i.e. adjacent), one or any number of times (para 0126). The drug reservoir portion may be integrally formed with the retention frame (i.e. within) and the drug reservoir portion and the retention frame portion may be the same component (para 0129-0130). Cima teaches the tube can include one or more apertures (holes) wherein the aperture has a diameter between 25 micrometer (0.025 mm) and 500 micrometer (0.5mm), overlapping the diameter of holes in claim 8 (see: para 0015 and 0018 of Cima). The size of the aperture may be selected to provide a controlled rate of release of the drug (para 0085). Cima teaches the retention frame may have a certain elastic limit and modulus that allows the device to be introduced into the body in a relatively lower profile shape but then permits the device to return the relatively expanded shape once inside the body (Para 0061, 0111). The exact configuration and shape of the intravesical drug delivery device may be selected depending upon a variety of factors including the specific site of implantation, route of implantation, drug, dosage regimen, and therapeutic application of the device (Para 0064). Example 5 of Cima teaches the silicone wire having a Young’s modulus of about 2.41 MPa. Further, Cima teaches each of the one or more apertures has a degradable membrane disposed over the apertures to control the time at which release of the drug begins. The degradable membrane is in form of a uniform coating covering the outer surface of the tube of the device body. The membranes are formed of a resorbable synthetic polymer such as polycaprolactone. (see: para 0090 and 0092). This reads on the article comprising a coating wherein the coating comprises polycaprolactone recited in claims 12 and 13. Cima also teaches the drug formulation comprising an excipient which may be selected to control the rate of release of the drug from the reservoir (para 0106 and 0099).
The ‘560 application also does not teach the excipient comprises polyethylene glycol having a molecular weight of greater than or equal to 300 g/mol and less than or equal to 500,000 g/mol. However, this deficiency is cured by Amin.
	Amin teaches PEG 400 and PEG 8000 excipient as a bulking agent added in drug formulations along with the active drug ingredient (Abstract; Introduction).

It would have been obvious to one of ordinary skill in the art to place the therapeutic agent of ‘560 wherein the agent is disposed adjacent the polymer matrix or disposed within the polymer matrix as per the teachings of Cima. One would have been motivated to do so because Cima teaches it is known that the therapeutic agent can be adjacent to the polymeric material or the agent can be disposed within the polymeric material and thus one skilled in the art would have readily envisioned employing either of these in the article of ‘560.
It would have been obvious to one of ordinary skill in the art to have the article of ‘560 comprise one or more apertures (holes) because Cima teaches apertures can be included and the size of the aperture may be selected to provide a controlled rate of release of the drug. Thus one skilled in the art would have been motivated to include apertures for controlled rate of release of the drug. 
It would have been obvious to one of ordinary skill in the art to manipulate the Young’s elastic modulus of the polymeric material in ‘560 because, as discussed supra, Cima teaches the exact configuration and shape (such as elastic modulus) of the intravesical drug delivery device may be selected depending upon a variety of factors including the specific site of implantation, route of implantation, drug, dosage regimen, and therapeutic application of the device. ‘560 teaches the shape of the polymeric material can be reconfigured into different shapes (Claim 4) and thus it would have been obvious to manipulate the  elastic modulus based on the shape desired. 
It would have been obvious to one of ordinary skill in the art to include an excipient and comprise a coating on the article of ‘560 because Cima teaches each of the one or more apertures has a degradable membrane disposed over the apertures to control the time at which release of the drug begins. The degradable membrane is in form of a uniform coating covering the outer surface of the tube of the device body. Cima also teaches the drug formulation comprising an excipient which may be selected to control the rate of release of the drug from the reservoir. One would have been motivated to comprise a coating such as degradable membrane to control the time at which release of the drug begins and an excipient to control the rate of release of the drug. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of ‘560, Cima et al. and Amin and include PEG 400 or PEG 8000 as an excipient in the formulation of ‘560. Cima et al. teaches acceptable excipients used with the drug formulation may include bulking agent and Amin teaches PEG 400 and PEG 8000 as being bulking agents which are used with the active drug ingredient. Thus, one skilled in the art would have been motivated to include the known bulking agent (e.g. PEG 400 or PEG 8000) as an excipient in the formulation of Cima and have a reasonable expectation of success.     
From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-18 of copending Application No. 17318040 (USPGPUB No. 20210353174) in view of Cima et al. (US 2009/0149833 A1; Jun. 11, 2009) and Amin (Journal of Pharmaceutical Sciences, Vol. 93, No. 9, September 2004). 
	Copending ‘174 application claims residence article, comprising: an alcohol sensor associated with a gastric residence article; the gastric residence article configured to be administered to a subject such that it is retained at a location internal to the subject for at least 24 hours.  The article as claimed is configured for transesophageal administration.  The article comprises a polymeric material having a reconfigurable shape and hollow core.  An overlapping maximum dimension is claimed.  An elastic wire disposed within a hollow core is claimed.  A magnetic component is claimed.  The same material for the elastic wire is claimed. Therapeutic agent associated with the article is claimed.  
The ‘174 application does not expressly teach the therapeutic agent is disposed adjacent the polymer matrix or disposed within the polymer matrix. ‘174 also does not teach the polymer comprising plurality of holes and the specific Young’s elastic modulus. ‘174 also does not teach the article comprising a coating and an excipient. However, these deficiencies are cured by Cima. 
As discussed supra, Cima teaches in one embodiment the drug reservoir portion may be wrapped around the elastic wire of the retention frame (i.e. adjacent), one or any number of times (para 0126). The drug reservoir portion may be integrally formed with the retention frame (i.e. within) and the drug reservoir portion and the retention frame portion may be the same component (para 0129-0130). Cima teaches the tube can include one or more apertures (holes) wherein the aperture has a diameter between 25 micrometer (0.025 mm) and 500 micrometer (0.5mm), overlapping the diameter of holes in claim 8 (see: para 0015 and 0018 of Cima). The size of the aperture may be selected to provide a controlled rate of release of the drug (para 0085). Cima teaches the retention frame may have a certain elastic limit and modulus that allows the device to be introduced into the body in a relatively lower profile shape but then permits the device to return the relatively expanded shape once inside the body (Para 0061, 0111). The exact configuration and shape of the intravesical drug delivery device may be selected depending upon a variety of factors including the specific site of implantation, route of implantation, drug, dosage regimen, and therapeutic application of the device (Para 0064). Example 5 of Cima teaches the silicone wire having a Young’s modulus of about 2.41 MPa. Further, Cima teaches each of the one or more apertures has a degradable membrane disposed over the apertures to control the time at which release of the drug begins. The degradable membrane is in form of a uniform coating covering the outer surface of the tube of the device body. The membranes are formed of a resorbable synthetic polymer such as polycaprolactone. (see: para 0090 and 0092). This reads on the article comprising a coating wherein the coating comprises polycaprolactone recited in claims 12 and 13. Cima also teaches the drug formulation comprising an excipient which may be selected to control the rate of release of the drug from the reservoir (para 0106 and 0099).
The ‘174 application also does not teach the excipient comprises polyethylene glycol having a molecular weight of greater than or equal to 300 g/mol and less than or equal to 500,000 g/mol. However, this deficiency is cured by Amin.
	Amin teaches PEG 400 and PEG 8000 excipient as a bulking agent added in drug formulations along with the active drug ingredient (Abstract; Introduction).

It would have been obvious to one of ordinary skill in the art to place the therapeutic agent of ‘174 wherein the agent is disposed adjacent the polymer matrix or disposed within the polymer matrix as per the teachings of Cima. One would have been motivated to do so because Cima teaches it is known that the therapeutic agent can be adjacent to the polymeric material or the agent can be disposed within the polymeric material and thus one skilled in the art would have readily envisioned employing either of these in the article of ‘174.
It would have been obvious to one of ordinary skill in the art to have the article of ‘174 comprise one or more apertures (holes) because Cima teaches apertures can be included and the size of the aperture may be selected to provide a controlled rate of release of the drug. Thus one skilled in the art would have been motivated to include apertures for controlled rate of release of the drug. 
It would have been obvious to one of ordinary skill in the art to manipulate the Young’s elastic modulus of the polymeric material in ‘174 because, as discussed supra, Cima teaches the exact configuration and shape (such as elastic modulus) of the intravesical drug delivery device may be selected depending upon a variety of factors including the specific site of implantation, route of implantation, drug, dosage regimen, and therapeutic application of the device. ‘174 teaches the shape of the polymeric material can be reconfigured into different shapes (Claim 4) and thus it would have been obvious to manipulate the  elastic modulus based on the shape desired. 
It would have been obvious to one of ordinary skill in the art to include an excipient and comprise a coating on the article of ‘174 because Cima teaches each of the one or more apertures has a degradable membrane disposed over the apertures to control the time at which release of the drug begins. The degradable membrane is in form of a uniform coating covering the outer surface of the tube of the device body. Cima also teaches the drug formulation comprising an excipient which may be selected to control the rate of release of the drug from the reservoir. One would have been motivated to comprise a coating such as degradable membrane to control the time at which release of the drug begins and an excipient to control the rate of release of the drug. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of ‘174, Cima et al. and Amin and include PEG 400 or PEG 8000 as an excipient in the formulation of ‘174. Cima et al. teaches acceptable excipients used with the drug formulation may include bulking agent and Amin teaches PEG 400 and PEG 8000 as being bulking agents which are used with the active drug ingredient. Thus, one skilled in the art would have been motivated to include the known bulking agent (e.g. PEG 400 or PEG 8000) as an excipient in the formulation of Cima and have a reasonable expectation of success.     
The instant application claims a specific type of polymeric material and therapeutic agent not taught in copending ‘174 application.  The relationship between the instant application and copending application ‘174 is a genus-species relationship.  Since no criticality has been established with respect to the specific therapeutics and polymeric material both the instant application and the copending application are directed to similar subject matter.  
From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616